Name: Commission Delegated Regulation (EU) NoÃ 603/2012 of 30Ã April 2012 amending Regulation (EU) NoÃ 1236/2010 of the European Parliament and of the Council laying down a scheme of control and enforcement applicable in the area covered by the Convention on future multilateral cooperation in the North-East Atlantic fisheries
 Type: Delegated Regulation
 Subject Matter: cooperation policy;  information technology and data processing;  fisheries;  documentation;  world organisations;  natural environment
 Date Published: nan

 7.7.2012 EN Official Journal of the European Union L 177/9 COMMISSION DELEGATED REGULATION (EU) No 603/2012 of 30 April 2012 amending Regulation (EU) No 1236/2010 of the European Parliament and of the Council laying down a scheme of control and enforcement applicable in the area covered by the Convention on future multilateral cooperation in the North-East Atlantic fisheries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1236/2010 of the European Parliament and of the Council of 15 December 2010 laying down a scheme of control and enforcement applicable in the area covered by the Convention on future multilateral cooperation in the North-East Atlantic fisheries and repealing Council Regulation (EC) No 2791/1999 (1), and in particular Article 51(d) thereof, Whereas: (1) Regulation (EU) No 1236/2010 incorporates into Union law the provisions of the Scheme of control and enforcement (the Scheme) established by a recommendation adopted by the North-East Atlantic Fisheries Commission (NEAFC) at its Annual Meeting on 15 November 2006, and subsequently amended by several recommendations at the Annual Meetings in November 2007, 2008 and 2009. (2) At its Annual Meeting in November 2011, NEAFC adopted Recommendation 9: 2012 amending Article 14 of the Scheme on the communication of reports and messages to the NEAFC Secretary. (3) Under Articles 12 and 15 of the Convention on future multilateral cooperation in the North-East Atlantic fisheries approved by Council Decision 81/608/EEC (2), that recommendation came into force on 3 February 2012, HAS ADOPTED THIS REGULATION: Article 1 In Article 12 of Regulation (EU) No 1236/2010, the following paragraph 1a is inserted after paragraph 1: 1a. The reports referred to in Article 9 may be cancelled by means of a cancellation report. If a report requires a correction, it shall be cancelled by way of a cancellation report. A new, corrected report shall be sent after the cancellation report and within the time limits set out in Article 9. If the Fisheries Monitoring Centre of the flag Member State accepts the cancellation of a report, it shall communicate it to the NEAFC Secretary. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 348, 31.12.2010, p. 17. (2) OJ L 227, 12.8.1981, p. 21.